UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7929


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:10-cr-00677-CCB-1)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Lee, Appellant Pro Se.    Rod J. Rosenstein, United States
Attorney, Clinton Jacob Fuchs, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon Lee appeals the district court’s order denying his 18

U.S.C. § 3582 (2012) motion.            We have reviewed the record and

find   no   reversible    error.       Accordingly,    we     affirm    for    the

reasons stated by the district court.           United States v. Lee, No.

1:10-cr-00677-CCB-1 (D. Md. Nov. 20, 2015).                  We dispense with

oral   argument   because      the    facts   and   legal    contentions       are

adequately    presented   in    the    materials    before    this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2